DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 08/29/2022.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/20/2022 was filed after the mailing date of the Non-Final Rejection on 06/02/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1, 5-15 and 19-28 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1, 13-15 and 27-28 are rejected under 35 U.S.C. as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Robbins et al (US 2010/0157978).

Regarding Claims 1 and 15, AAP discloses a system (such as a digital assistant with a smart speaker) with corresponding method comprising steps of receiving, while an assistant-enabled device (such as a digital assistant) is playing back media content (such as playing music or video content) in an environment of the assistant-enabled device, a contextual signal representing the environment (such as on-going conversations or activity in an environment of the user), the contextual signal comprising at least one of audio present in the environment detected (such as a conversation two users are having in the environment or a conversation a user is having over a phone call); executing, while the assistant-enabled device is playing back the media content, an event recognition routine to determine whether the received contextual signal is indicative of an event present in the environment that conflicts with the playback of the media content in the environment from the assistant-enabled device (a user determines the conversion in the environment conflicts with playback of the media content); and in response to the event recognition routine determining that the received contextual signal is indicative of the event present in the environment that conflicts with the playback of the media content in the environment, (such as after the recognition by the user, the user will manually tune the device to control the playback content from interfering with a current user activity; see Background section of the specifications of the application).
AAPA is silent about the contextual signal comprising at least one of audio present in the environment detected by a microphone of the assistant-enabled device, and executing an event recognition routine via assistant-enabled device.
However, in an analogous art, Robbins discloses as assistant-enabled device such as a tablet including audio system 412 can further include a microphone for receiving audible signals of an end user. The audio system 412 can also be used for voice recognition applications (see Para 29) and executing an event recognition routine such as incoming audio or video call (see Para 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of AAPA to include the contextual signal comprising at least one of audio present in the environment detected by a microphone of the assistant-enabled device, and executing an event recognition routine via assistant-enabled device, as taught by Robbins to take advantage of computing automation technique to quickly identify the interference event with convenience.

Regarding Claims 13 and 27, Robbins further discloses adjusting the content playback settings of the assistant-enabled device comprises at least one of increasing/decreasing an audio level of the playback of the media content, stopping/pausing the playback of the media content, or instructing the assistant-enabled device to playback a different type of media content (see Para 35; such as lower speaker volume or mute an audible portion of the presentation of media content).

Regarding Claims 14 and 28, Robbins discloses the operation further comprise receiving user-defined configuration settings indicating user preferences for adjusting the content playback settings of the assistant-enabled device, wherein adjusting the content playback settings of the assistant-enabled device is based on the user-defined configuration settings (see Para 35-38).

Allowable Subject Matter
6.	Claims 5, 9, 10, 19, 23 and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
7.	Applicant’s arguments with respect to claims 1, 5-15 and 19-28 have been considered but are moot in view of new grounds of rejection.

Conclusion
8.	Claims 1, 13-15, 27 and 28 are rejected.
	Claims 5-12 and 19-26 are objected.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426